Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00743-CV

                          IN THE INTEREST OF J.D.-V., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02312
                         Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 27, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice